Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated July 29, 2021 is acknowledged.
Claims 1-11 and 13-21 are pending.
Claim 12 is cancelled.
Claims 1-11 and 18-20 are currently amended.  In view of the amendment of the claims, claims 3-5, 7, 10 and 11 are newly withdrawn as being non-elected.
Claim 21 is new.
Claims 3-8, 10, 11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 2, 9, 13-19 and 21 as filed on July 29, 2021 are pending and under consideration to the extent of the elected species, e.g., the species of at least one hydrophilic gelling agent is “agar”, the species of at least one hydrophobic gelling agent is “bentonite” and the species of at least one surfactant is “PEG-12 dimethicone”.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, all previous claim rejections 
Applicant’s arguments and the 130 Declaration have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 1, 2021 and July 29, 2021 were considered.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities: 
Claim 1:  “surfactant comprises” should recite “surfactant comprising”
Claim 19:  “a percent mass of a total mass” should recite “the percent mass of the total mass” because antecedent basis is implicit.
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kellner et al. (US 6,042,815, published March 28, 2000, of record) in view of Do et al. (US 8,591,871, published November 26, 2013, of record) and El-Nokaly et al. (US 2003/0228339, published December 11, 2003, of record).

Kellner teach water and oil emulsion solid cosmetic compositions comprising an aqueous phase gelling agent, an oil phase gelling agent, and a surfactant (title; abstract; paragraph bridging columns 2 and 3; claims).  The emulsion may be in the form of a water-in-oil emulsion (column 1, lines 46-48; column 20, lines 26-32).  The surfactant may assist in stabilizing the 
Kellner teach aqueous phase gelling agents to include polysaccharides inclusive of agar (column 3, lines 22-44; claim 12).
Kellner teach oil phase gelling agents to include hydrophobically modified materials such as hydrophobically modified silica (hydrophobic mineral gelling agent) (column 7, lines 45-67; column 9, lines 10-23).  Kellner further teach oil phase gelling agents to include hydrocarbons (at least one hydrocarbon gel) (column 8, lines 51-54).
Kellner teach waxes (column 8, lines 24-44; column 8, line 64 through column 9, line 9; claim 21), as required by instant claim 13.
Kellner teach solvents (column 9, lines 28-49), as required by instant claim 14.
Kellner teach humectants (column 20, lines 35-38), as required by instant claim 15.
Kellner teach particulates to include both pigmented and non-pigmented particulates; particulates include mica (texturizing powder) (abstract; columns 19-20, “V. Particulate Matter”), as required by instant claims 16 and 17.
Kellner teach lipstick (column 1, lines 51-54), as required by instant claim 18.  Although Kellner teach lipstick, the recitation of a lipstick is an intended use which has no patentable weight.
Kellner teach the compositions to comprise 0.1 to 20% of a primary soap based gelling agent (hydrophilic), 0.01 to 20% of a secondary gelling agent selected from aqueous or/and oil phase gelling agents, 0.1 to 30% emollient oil, 0.1 to 20% surfactant and 5 to 95% water (abstract; column 2, lines 25-63), as required by instant claims 2, 9 and 19.  Regarding claims prima facie obviousness.  See MPEP 2144.05.
Kellner do not teach the species of at least one hydrophobic gelling agent comprises “bentonite” and the species of at least one surfactant comprises “PEG-12 dimethicone” (polyethylene glycol 12 derivative of dimethicone) as required by the elected embodiment and by claims 1, 19 and 21 as currently amended.
These deficiencies are made up for in the teachings of Do and El-Nokaly.
	Do teach nonionic surfactant emulsifiers capable of forming a water-in-silicone emulsion include PEG-12 dimethicone (title; abstract; column 9, lines 1-11, paragraph bridging columns 9 and 10).
	El-Nokaly teach emulsion compositions which may be in the form of a solid and which may comprise water as the internal phase to comprise thickeners in either the oil or water phase to affect viscosity, feel, texture or stability (title; abstract; paragraphs [0027], [0030], [0051] and [0127]-[0130]; claims).  Oil dispersible thickening clays include quaternium-18 bentonite (bentonite) (paragraph [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute emulsifiers as taught by Do inclusive of PEG-12 dimethicone for the emulsifiers of Kellner because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary. There would be a reasonable expectation of success because the emulsifiers as taught by Do are species falling within the genus of emulsifiers / surfactants embraced by Kellner which may be silicone-based and which are capable of emulsifying water within a continuous oil phase.
.

Response to Arguments
Applicant’s understanding that the elected species of composition is free of the prior art is acknowledged but not found persuasive because the elected embodiment is clearly rejected under 35 USC 103 at pages 10-12 of the Non-Final Rejection.  See also page 3 which clearly indicates art was applied on the broader / generic recitation in the interest of compact prosecution.  See MPEP 2173.06 and 2001.03.  Therefore, the rejection is properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yoshida et al. (US 2012/0195841) exemplify an emulsion comprising agar and bentonite (paragraph [0095], Example 10).
	Van Reeth et al. “New Formulating Options with Silicone Emulsifiers,” 2004 disclose PEG-12 dimethicone as a new option for next generation water-in-oil emulsions.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619
/ILEANA POPA/Primary Examiner, Art Unit 1633